Citation Nr: 0634826	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05 11-211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO) dated in June 2004.

In March 2006, the veteran provided testimony at a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A copy of the 
hearing transcript is in the claims folder.  


FINDING OF FACT

The veteran does not currently suffer from residuals of 
frostbite of the feet that are causally related to service.


CONCLUSION OF LAW

Service connection for residuals of frostbite of the feet was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he had an episode of exposure to extreme 
cold during his tour of duty in Germany that resulted in 
frostbite of the feet.  He testified that the incident 
occurred after he had stood out in the cold for four or five 
hours.  He testified that he went to see a doctor in service 
who told him that he was fortunate to have come in when he 
did, or he would have gotten worse.  The veteran claims his 
feet have been numb and tingly and cold since that incident.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in June 2004, prior to the issuance of 
the decision on appeal.  Consistent with the recent holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the RO 
ideally should have included information with regard to 
effective dates and disability as part of its notice process.  
It did not do so.  Despite the technically inadequate notice, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is 
against the claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The veteran's service medical records have 
been obtained.  Follow up inquiry to the National Personnel 
Records Center in June 2004 regarding additional possible 
records described by the veteran yielded no results.  The 
veteran has reported treatment by a Dr. Shear, but he 
candidly testified that this doctor did not diagnose 
residuals of frostbite of the feet.  Further attempts to 
obtain additional evidence would be futile.  

The Board finds the available medical evidence is sufficient 
for adequate determinations.  Although the veteran has 
requested an examination, he has not presented evidence of a 
current disability.  An examination or opinion is necessary 
to make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the disability may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  The veteran has no current 
diagnosis of residuals of frostbite of the feet.  The RO 
informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  A VA examination 
is not warranted under these circumstances.  The duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The veteran has presented no medical evidence of residuals of 
cold feet.  He openly testified that his doctor in fact did 
not diagnose residuals of frostbite on recent examination 
where the veteran complained of cold and numb feet.  
Moreover, the service medical records have been thoroughly 
reviewed, and they show no report of treatment of cold feet 
or frostbite-like complaints as reported by the veteran.  
Additionally, the veteran's service separation physical 
examination in January 1964 was negative for complaints or 
signs of abnormality of the feet, and the veteran 
specifically answered no to whether he had any problems with 
his feet on his report of medical history in conjunction with 
that examination.  

As noted, the veteran testified that he suffered cold injury 
to his feet while standing outside in performance of his 
duties in Germany during his 18 month tour.  He testified 
that he spent two winters there and that he was an armored 
crewman.  He reported that the temperatures in Germany were 
about 30 degrees below zero.  He was issued insulated boots 
and cotton socks.  He noted that on the specific day he 
believes he got frostbite, after four or five hours outside, 
he went in to seek medical attention for his feet.  He was 
told that it was a good thing that he came in to see the 
doctor when he did.  There is no record of this event in the 
service medical record.  

The veteran testified that he never had any similar exposure 
to the cold in either his civilian or military life.  
Therefore, he attributes his continuous complaints to this 
incident.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran acknowledges that no doctor has provided a 
current diagnosis of residuals of frostbite.  The Board finds 
no competent evidence of current disability or a nexus 
between any current disability and service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  

The veteran's lay opinion as to the etiology of his disorder 
is not competent medical evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

Service medical records show no frostbite, and there is no 
current frostbite residual shown by medical evidence.  
Although the veteran has offered statements and testimony to 
the effect that his condition is due to service, and the 
Board appreciates his testimony, he lacks the requisite 
medical knowledge and training to offer a competent opinion 
as to diagnosis or nexus.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for residuals of 
frostbite of the feet.  38 U.S.C.A. § 5107(b).  There is no 
competent evidence of current disability or a nexus between 
any current disability and his period of active service.  
Therefore, the appeal is denied.


ORDER

Service connection for frostbite of the feet is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


